Citation Nr: 0708892	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-14 938	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
pain. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for an eye condition. 

4.  Entitlement to service connection for a bilateral 
shoulder condition. 

5.  Entitlement tot service connection for bilateral hand 
arthritis. 

6.  Entitlement to service connection for bilateral knee 
pain. 

7.  Entitlement to service connection for bilateral ankle 
pain. 

8.  Entitlement to service connection for hypertensive 
vascular disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to May 1981 
and from September 2001 to August 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral foot pain, bilateral hearing 
loss, an eye condition, bilateral shoulder pain, bilateral 
hand arthritis, bilateral knee pain, bilateral ankle pain; 
and from a March 2004 rating decision of the RO that denied 
service connection for hypertensive vascular disease. 

The issues of bilateral hearing loss, bilateral shoulder 
conditions, bilateral knee conditions, and hypertensive 
vascular disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran had bilateral pes cavus, noted prior to 
service, but does not have any currently diagnosed disability 
of either foot. 

2.  The veteran's vision exhibits refractive error but he 
does not have any other diagnosed vision disability.

3.  The veteran does not have a diagnosed disability of 
either ankle. 

4.  The veteran does not have a diagnosis of bilateral hand 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2006). 

2.  The criteria for service connection for an eye condition 
have not been met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.9. 

3.  The criteria for service connection for bilateral hand 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

4.  The criteria for service connection for bilateral ankle 
pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303,3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and August 
2003; rating decisions in July 2003 and March 2004; and a 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudications in the September 2004 statement of the case and 
in the April 2004 supplemental statement of the case.  The 
veteran received additional notice in January 2005, however 
an additional supplemental statement of the case is not 
needed because no additional evidence was received after that 
notice was issued.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination for hypertensive vascular 
disease.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as a jet engine mechanic in the United 
States Air Force during his first period of active service.  
Subsequently, he served in various aircraft maintenance 
occupations in the Arkansas Air National Guard until placed 
on the retired list in February 2003.  The veteran was 
mobilized for active service inside the continental United 
States for Operation Noble Eagle from 2001 to 2002.  In a May 
1999 supplemental history to a National Guard physical 
examination, the veteran stated that he has had civilian 
employment as a factory worker, tool maker, fuel system 
technician, and machinist.  

The veteran contends that his disabilities first manifested 
during active service, were caused by injury during active 
service, or were aggravated by active service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
disability underwent an increase in severity during service. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C. §§ 1153, 1154; 38 C.F.R. § 3.306.

Bilateral Foot Pain, Bilateral Ankle Pain, and
Bilateral Hand Arthritis

In a January 1977 enlistment examination, the veteran 
reported no history of hand, foot, or ankle conditions or 
lameness.  An examiner found no musculoskeletal deficits 
other than asymptomatic bilateral pes cavus that he did not 
consider disqualifying.  Pes cavus is a foot deformity 
characterized by an abnormally high arch.  Nix v. Brown, 4 
Vet. App. 462, 464 (1993).  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is typically a congenital or 
juvenile disease.  38 C.F.R. § 4.57 (2006).

In August 1980, the veteran sought treatment for foot pain 
that he attributed to increased walking on concrete.  An 
examiner noted no erythma.  He noted that the veteran's 
discomfort was probably due to his high arches and prescribed 
arch supports.  There is no record of any complaint or 
diagnosis of an ankle disorder or hand arthritis during the 
first period of active service.  

Although there is no record of a physical examination at the 
time of release from active service, National Guard 
examinations in January 1986, November 1989, August 1993, 
August 1995, and May 1999 showed no foot or ankle 
abnormalities and no medical history of foot trouble or 
lameness.  In November 1989, an examiner noted that the 
veteran reported seeking private treatment for bursitis of 
the right wrist for which he received a cortisone injection.  
The examiner noted that there were no recurrences, and there 
were no notations of any wrist abnormalities in later 
periodic examinations.  In December 2001, the veteran 
certified that he had no medical problems since his previous 
examination in 1999.  In an August 2002 report of medical 
assessment concurrent with his release from active duty, the 
veteran stated that his health had not changed since his last 
examination, that he had seen a private orthopedic physician 
for treatment of his shoulders and knees, and that he had 
suffered no injury or illness on active duty for which he did 
not seek medical care.  In June 2003, a VA examiner noted the 
veteran's complaints of general joint pain.  However, there 
were no clinical findings of abnormalities or diagnosis of 
disease of the wrist, hands, or ankles.  

In his July 2003 notice of disagreement and in his February 
2004 appeal, the veteran stated that he had been issued ill-
fitting combat boots that aggravated his foot condition 
during his first period of active service.  He also stated 
that he had been treated by private physicians for hand 
arthritis during his second period of active service.  
Private medical records of treatment during this time were 
silent for any such treatment, showing treatment only for the 
shoulders and knees. 

The Board concludes that service connection for bilateral 
hand, ankle, and foot conditions are not warranted because 
there is no medical evidence of any arthritis that manifested 
to a compensable degree within one year of discharge after 
either period of active service and the evidence does not 
show any current disability or that any current disability 
was incurred in or aggravated by service, or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  There is no evidence of injury to the 
hands, feet, or ankles during any period of service.  The 
Board considered whether a VA examination should be provided 
on the basis of the veteran's statements of his symptoms in 
and after service.  However, active military and National 
Guard examination reports over many years including medical 
history statements by the veteran showed no hand, ankle, or 
foot conditions during both periods of active duty.  
Furthermore, the veteran was treated on several occasions by 
private orthopedic physicians during his second period of 
service, but records showed treatment only for conditions of 
the knees and shoulders.  The Board concludes that the 
veteran had the opportunity to report his symptoms and 
receive examination and treatment from private or military 
physicians for any other musculoskeletal disabilities that 
manifested during that period of duty.  Finally, the veteran 
stated in December 2001 and August 2002 medical 
certifications that he had no medical problems other than 
with his shoulders and knees. 

Regarding the veteran's preexisting bilateral pes cavus, the 
Board concludes that service connection is not warranted 
because the condition is a congenital defect and because 
there is ample evidence that there was no aggravation by any 
aspect of service.  The veteran was seen on one occasion in 
1980 for foot pain that he attributed to walking on concrete 
with ill-fitting boots.  An examiner stated that the 
condition was caused by his high arches.  The veteran did not 
seek follow-up care or special boots.  Furthermore, the 
veteran completed over twenty years of subsequent service in 
his chosen occupational specialty with no acquired foot 
abnormalities noted on any National Guard physical 
examinations or private orthopedic physician records.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The most recent VA examination did not 
diagnose any hand, foot, or ankle disabilities.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran does not have current bilateral 
hand, foot, or ankle disabilities that are related to his 
active service or any incident therein, or that arthritis or 
the hands, feet, or ankles manifested to a compensable degree 
within one year of discharge from active duty.  As the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Condition

Refractive error of the eye as such is not a disease or 
injury within the meaning of the applicable legislation for 
disability compensation.  38 C.F.R. §§  3.303(c), 4.9.  

Active and National Guard service medical records and private 
optometrist records are silent for any injury or eye disease 
in service.  National Guard medical records starting in the 
January 1986 physical examination show that the veteran wore 
corrective lenses.  Private optometric examinations in August 
2002, August 2003, and August 2004 show that the veteran was 
diagnosed with hyperopia, astigmatism, and presbyopia, all of 
which are refractive errors of the eye.  In each examination, 
his corrected vision was 20/20 for both near and far fields.  
There was no loss of field of vision.  In October 2004, a 
private optometrist also stated that the veteran's vision was 
correctable to 20/20 in both eyes, near and far fields and 
that all other examination findings were normal. 

In his July 2003 notice of disagreement and in his February 
2004 appeal, the veteran stated that he was prescribed 
corrective lenses while on active duty in 2002 so that he 
could pass a qualifying examination to be a welder.  He 
further stated that upon retirement, he could no longer pass 
the welder examination and that his deteriorating vision was 
caused by inspection of aircraft parts and fumes from welding 
in service.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board concludes that service connection for an eye 
condition is not warranted because the veteran has no eye 
disability for compensation purposes.  The medical evidence 
and the veteran's statements show that his only vision 
deficit is refractive error and that his vision is 
correctable to 20/20.

The veteran has alleged that he has some injury of the eye 
due to welding or aircraft parts inspections.  However, lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
medical evidence is required to relate the veteran's current 
disabilities, first shown years after service, to service.  
Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.  In medical matters, competent medical evidence 
must come from a witness who is competent to testify as to 
the facts under consideration.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

The Board finds that the preponderance of the evidence is 
against this claim,.  Therefore, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral foot pain is denied.

Service connection for an eye condition is denied. 

Service connection for bilateral hand arthritis is denied. 

Service connection for bilateral ankle pain is denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for bilateral hearing loss, a bilateral shoulder 
condition, bilateral knee pain, and hypertensive vascular 
disease is necessary. 

The veteran contends that he has bilateral hearing loss due 
to noise exposure from aircraft engines and maintenance while 
on active duty.  The veteran's January 1977 enlistment 
physical examination showed some high frequency hearing loss 
in his left ear.  There was no examination of record at the 
time of discharge in 1981.  However, the earliest National 
Guard examination in January 1986 also showed left ear 
hearing loss.  National Guard examinations in November 1989, 
May 1995, and April 1996 and a private examination in August 
2003 all showed bilateral hearing loss that met the 
requirements of 38 C.F.R. § 3.385 (2006).  There is evidence 
of disability, but none of the examiners provided an opinion 
on the etiology of the hearing loss.  Since the circumstances 
of the veteran's service and his statements indicate that he 
was exposed to high noise levels in service and that the 
exposure may be related to his hearing disability, a medical 
opinion on the effects of military and civilian occupational 
and recreational noise exposure is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  

Active duty and National Guard medical records are silent for 
any complaint, diagnosis, or treatment for shoulder or knee 
conditions prior to 1998.  In September 1999, a private 
orthopedic physician noted the veteran's reports of right 
shoulder and bilateral patellafemoral pain with no report of 
any traumatic injury.  However, after review of X-rays, the 
physician diagnosed an acromial spur and early arthritic 
changes of the AC joint of the right shoulder.  After review 
of knee X-rays, the physician noted significant lateral tilt 
of the patella but no fractures or arthritic changes.  In 
November 1999, the veteran underwent arthroscopic 
debridement, decompression, and AC joint resection of the 
right shoulder.  Post procedure X-rays showed that the 
procedure was successful.  

In April 2002, while on active duty, the veteran sought 
treatment from another private orthopedic physician for 
general aches and pains in his shoulders and knees.  
The physician noted the veteran's reports that he denied any 
traumatic injury and attributed the pain to "youthful 
activities."  The physician noted the history of 
arthroscopic surgery to the right shoulder in 1999.  On 
examination, he noted a full range of motion without any 
crepitus and mild tenderness anteriorly at the anterior of 
the acromion.  X-rays were normal.  Knee examination showed a 
full range of motion and no discomfort walking on level 
ground.  The veteran experienced general pain when squatting, 
kneeling, or climbing stairs.  Bilateral knee X-rays were 
normal.  The physician prescribed medication and physical 
therapy but made no diagnosis of a chronic condition. 

In June 2002, the same orthopedic physician again examined 
the veteran for continued shoulder pain.  The physician 
administered injections in each AC joint.  Two weeks later, 
the physician noted that the veteran obtained relief for 2-3 
days but no relief from oral medications.  The physician 
noted the possibility of surgery and that the veteran 
"appears to have AC joint arthritis of both shoulders that 
is symptomatic to him."  The physician did not comment on 
the etiology of the condition or the inconsistency with X-ray 
indications two months earlier.  In June 2003 and in February 
2004, VA examiners noted the veteran's complaints of joint 
pains and prescribed medication.  There was no record of any 
X-rays or other clinical testing and the diagnosis was 
"joint pain."  Since there is lay and medical evidence of 
symptomatic joint pain of the shoulders and knees that first 
manifested during a period of active duty, a VA examination 
and opinion is needed to determine if a chronic condition of 
the shoulders or knees currently exists and whether any 
condition found is related to or aggravated by any aspect of 
active service. 

Regarding hypertension, on one occasion in May 1980, the 
veteran's blood pressure was noted as 140/78.  The active 
service and National Guard medical records are otherwise 
silent for any abnormal blood pressure measurements or any 
diagnosis of hypertension.  However, in June 2003 and in 
February 2004, VA examiners diagnosed essential hypertension 
based on discrete blood pressure measurements.  The examiners 
prescribed medications but made no comment on the etiology of 
the condition.  Since there is some evidence of current 
hypertensive vascular disease and one borderline blood 
pressure measurement in active service, an examination and 
medical opinion on the etiology of the disease is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of both shoulders and both 
knees by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician 
conduct any appropriate clinical tests 
and provide an evaluation of the 
veteran's shoulder and knee pain.  
Request that the physician provide an 
opinion whether any disability of either 
shoulder or either knee is at least as 
likely as not (50 percent or greater 
possibility) related to any aspect of 
active service from 1977 to 1981 and from 
2001 to 2002.  

2.  Schedule the veteran for a hearing 
examination by an appropriately qualified 
VA examiner.  Request that the examiner 
review the claims file and note that 
review in the examination report.  
Request that the examiner provide an 
evaluation of the veteran's hearing 
acuity and provide an opinion whether any 
hearing loss disability found is at least 
as likely as not (50 percent or greater 
probability) related to exposure to 
acoustic trauma in service or any other 
aspect of service.  The examiner should 
consider the effects of any civilian 
occupational or recreational noise 
exposure.  

3.  Schedule the veteran for an 
examination for hypertensive vascular 
disease by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note that 
review in the examination report.  
Request that the physician provide an 
evaluation of the veteran's blood 
pressure and if a chronic disease is 
found whether it is at least as likely as 
not (50 percent or greater probability) 
related to any aspect of active service 
from 1977 to 1981 and from 2001 to 2002.  

4.  Then, readjudicate the claims for 
service connection for bilateral hearing 
loss, bilateral shoulder conditions, 
bilateral knee pain, and hypertensive 
vascular disease.  If any decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


